Citation Nr: 0300449	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision which denied service 
connection for a heart condition. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a heart condition, and the VA made reasonable efforts 
to develop such evidence.

2.  A heart condition was not incurred or aggravated in 
service or for many years thereafter.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran underwent a VA examination, and he has been 
notified of evidence required to substantiate the claim.  
The Board concludes that discussions as contained in the 
initial rating decision of October 2001, in the March 2002 
statement of the case, the July 2002 supplemental 
statement of the case and VA letters to the veteran dated 
in March 2001 and June 2001 have provided the veteran with 
sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments and testimony.  The rating 
decision, statement of the case and supplemental statement 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient 
to award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice 
of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from September 1963 to 
October 1966.  A review of his service medical records is 
negative for hypertension or a cardiovascular disorder.  
On enlistment physical examination performed in August 
1963, his heart and vascular system were listed as 
clinically normal, and his blood pressure was 136/70.  In 
a report of medical history completed in conjunction with 
the report of medical examination in August 1963, the 
veteran denied a history of chest pain or pressure.  A 
September 1963 treatment note shows he reported a history 
of a heart murmur.  The examiner noted that it was not 
considered disabling.  A January 1964 treatment note shows 
he was treated for complaints of right sided chest pain, 
cough, fever and chills.  The diagnosis was 
bronchopneumonia.  A June 1965 X-ray study of the chest 
was negative.  In April 1966, he was admitted to the 
hospital following a motorcycle accident.  He stated he 
had a heart murmur which was detected during a physical 
examination approximately ten years earlier.  The examiner 
noted that the cardiac murmur was believed to be 
functional.  A chest X-ray study was negative.  The 
discharge diagnoses were abrasions and contusion of 
abdomen, right buttocks, and right lower extremities.  On 
exit medical examination performed in October 1966 the 
veteran's heart and vascular system were clinically 
normal, and his blood pressure was 104/62.  

The first post-service medical record reflecting treatment 
for a heart condition is dated in April 1998, from the 
University of Pittsburgh Medical Center (UPMC), when the 
veteran was admitted to UPMC for the work-up of the 
etiology of syncope.  Following extensive evaluation, the 
diagnoses included ventricular tachycardia, non-ischemic 
cardiomyopathy, sick sinus syndrome, bradyarrhythmia and 
syncope.

Subsequent medical records reflect on going treatment for 
dilating cardiomyopathy with ventricular tachycardia.

Following a February 2002 VA examination, the examiner 
noted that there was no evidence in the medical records to 
suggest that the heart murmur noted in the veteran's 
service medical records was in any way related to or 
responsible for the subsequent development of an 
idiopathic cardiomyopathy.  

A June 2002 letter from a private physician, Joseph A. 
Gerard, M.D., of the University of Pittsburgh Medical 
Center Health System indicated that he has examined the 
veteran on several occasions for cardiac care.  He noted 
that he has not been able to confirm any heart murmur in 
the veteran since he began treating him.  Further, he 
noted that he could not comment on whether the veteran did 
or did not have a heart murmur in 1966. 

The veteran was afforded a hearing at the RO in June 2002.  
The veteran testified that he knew prior to service that 
he had heart trouble, as a heart murmur had been detected 
at age 10.  When hospitalized following a motorcycle 
accident in service, he told the doctors that he had a 
heart murmur.  He stated that he first saw a doctor in 
1986 for heart problems, but the doctor had destroyed 
those records.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence will be presumed for 
certain chronic diseases, including cardiovascular-renal 
disease, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

The veteran claims service connection for a chest 
disability which he asserts was incurred during military 
service.  The service medical records are negative for a 
diagnosis of a chronic chest condition. 

A review of the veteran's service medical records from his 
periods of active duty service is negative for 
hypertension or a cardiovascular disorder.  The first 
post-service medical record reflecting a heart abnormality 
is dated in April 1998, when he was admitted to UPMC for 
the work-up of the etiology of syncope.

In summary, the service medical records are negative for 
hypertension and a heart disorder, and the claimed 
conditions were not diagnosed until several years after 
separation from service.  The veteran has not submitted 
evidence to demonstrate continuity of symptomatology since 
service.  Although the veteran has asserted that he 
incurred a heart disorder during his active service, as a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for a heart condition.  
Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

The claim for service connection for a cardiovascular 
disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

